Title: To Alexander Hamilton from Thomas Freeman, [9 January 1800]
From: Freeman, Thomas
To: Hamilton, Alexander


[Philadelphia, January 9, 1800]
Sir,
Having left the public works at Loftus’s-Heights previous to the return of General Wilkinson to that country, and not having had the pleasure of meeting him here, on my arrival; I trust Sir, you will excuse the liberty I take in trespassing on your time for a moment.
It is I presume known to you, that at the earnest solicitation of General Wilkinson I plan’d and superintended a work at Loftus’s-Heights on the river Mississippi, which was by him named Fort Adams; a rough Plan with sections &c thereof he took with him when he left that place last summer for Philadelphia. When I had prepared the plan, traced it on the ground, and raised one Angle as a specimen of the work, I suggested to the General my intention to proceed to Philadelphia on public business which was to me very interesting, but, the General having himself received orders at the same time to repair to Philada—he represented to me in strong terms the necessity of my remaining at the Heights and superintending the works & hands employ’d thereon, at least until his return; however, should I, in his absence receive orders from the Secretary of State to return to Philada, he advised me by all means to go on; he at the same time wrote an official letter to me on the subject of the public works a copy of his letter and my answer I take the liberty herewith to transmit. The General proceeded for philada and I continued my charge of the works & hands employ’d thereon. Early in August last I receiv’d a letter from the Secretary of State, directing me to return to Philadelphia. I immediately proceeded to make such arrangements and disposition of the Works committed to my care, as I deemed requisite to enable those who had to take charge of them in my absence, to carry them on without interruption; and thence proceeded on my Journey for this place, where I arrived a few weeks ago.
I had the pleasing gratification on my arrival here, to meet with a polite and friendly reception from the Secretary of State; and the strongest assurance from him, that my conduct, in my late appointment, under the Spanish Treaty, met with his full approbation.
Having at the request of General Wilkinson consented to complete the works which I had plan’d & commenced, and also souch other works as by the President, or Commander in chief might be deemed proper to be erected there (Should I be appointed for that purpose) and having been called from thence, as above mentioned, without the knowledge of General Wilkinson, I take the liberty of thus troubling you, Sir. And request the favor of you to inform me, whether it was determined, or understood, previous to the General’s departure, from hence, that, I should superintend the public works at Loftus’s-Heights.
Pardon this intrusion. Be it my excuse that having had reason to expect that appointment, and, knowing that time aught not to be lost in repairing thither—and, may I add, my ambition to complete a work which I had commenced, and which I flatter myself will satisfactorily answer the end proposed, are my motives.
I have the Honor to be   With due respect, Sir.   Your Obedient Servant

Thos. Freeman
Philadelphia
No. 125, S. 3rd Street
Jany 9th 1800
His Excellency
General Hamilton
New York

 